Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161218                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161218
                                                                    COA: 351735
                                                                    Oakland CC: 2003-192276-FC
  DANIEL LORENZO FRANKLIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 4, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2021
           b0310
                                                                               Clerk